DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This status is based on the claim to U.S. Patent Application No. 14/655992 (the ‘992 application), PCT Application PCT/US2014/010326, and U.S. Provisional Application No. 61/750490.  However, the Examiner believes that there is no support for at least the features of original claims 10 and 18 of the present application in the ‘992 application.  For example, the ‘992 application does not support “at least one processor circuit operatively connected to the inertial sensor and the optical detector, the at least one processor circuit configured to: determine a power threshold for the inertial signal” of original claim 10. There is no disclosure about a processor that determines a power threshold.
Also, the ‘992 application does not support that one processor circuit attenuates motion artifact noise from the first output signal responsive to the determination of whether the subject is walking or running to generate a second output signal of original claim 18.  The ‘992 application discloses a noise circuit 18 that may be included to remove or otherwise attenuate cadence-related motion artifact noise from a physiological signal based on the determined user cadence output by the cadence circuit 100.  For example, the determined cadence frequency may be selectively removed from the frequency spectrum of the outputs of one or more of the sensors 14 so that higher-quality sensor outputs are achieved with substantially attenuated motion artifacts, which is different from a processor that attenuates motion artifact noise from the first output signal responsive to the determination of whether the subject is walking or running to generate a second output signal.  
MPEP 2159.02 provides:

In view of the above, it is believed that the present application should be examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 12-14, 16, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,807,267 (Bryars)(previously cited), in view of U.S. Patent Application Publication No. 2009/0023556 (Daly)(previously cited), and further in view of U.S. Patent No. 5,908,396 (Hayakawa)(previously cited).
Bryars teaches a heart rate sensing application (col. 6 and FIG. 8 of Bryars).  Daly teaches that the cadence frequency can be removed from a heart rate sensing application (paragraph 0040 of Daly).  It would have been obvious to one of ordinary skill in the art at the time of invention to remove the cadence frequency from the heart sensing application of Bryars so as to improve the accuracy of the heart rate sensing application.

With respect to claim 10, the combination teaches or suggests a device configured to be worn by a subject, the device comprising:
an inertial sensor configured to generate an inertial signal responsive to body motion of the subject, the inertial signal comprising a plurality of frequency components (the body movement sensor of Hayakawa); 
an optical emitter configured to emit light onto at least some portion of skin of the subject (the optical emitter of Bryars); 
an optical detector configured to detect light scattered from or through the skin of the subject responsive to the light emitted by the optical emitter to generate a first output signal (the optical detector of Bryars); 
at least one processor circuit operatively connected to the inertial sensor and the optical detector, the at least one processor circuit configured to determine a cadence of the subject based on a comparison between a power of the inertial signal and an inertial power threshold (arriving at step ST8, ST9 (determining cadence) based on steps ST5 and ST6 (comparison of power at 1/3 Fb, 2/3 Fb with a threshold of at least ½ of the level of the reference wave) in FIG. 5 of Hayakawa); and 

With respect to claim 12, the combination teaches or suggests that the at least one processor circuit is further configured to determine a subject activity parameter responsive to input from the subject (col. 17, lines 58-62 of Hayakawa), and wherein the at least one processor circuit determines the cadence of the subject by determining the cadence of the subject responsive to the subject activity parameter (col. 17, lines 58-62 of Hayakawa) and responsive to the inertial signal and the inertial power threshold (arriving at step ST8, ST9 (determining cadence) based on steps ST5 and ST6 (comparison of power at 1/3 Fb, 2/3 Fb with a threshold of at least ½ of the level of the reference wave) in FIG. 5 of Hayakawa).
With respect to claim 13, the combination teaches or suggests that the at least one processor circuit determines the cadence of the subject responsive to a comparison between the inertial signal and the inertial power threshold (arriving at step ST8, ST9 (determining cadence) based on steps ST5 and ST6 (comparison of power at 1/3 Fb, 2/3 Fb with a threshold of at least ½ of the level of the reference wave) in FIG. 5 of Hayakawa).
With respect to claim 14, the combination teaches or suggests that the device is configured to be worn on or proximate a limb of the subject (FIG. 1 of Bryars).
With respect to claim 16, the combination teaches or suggests that the device is configured to be worn on or proximate a wrist of the subject (FIG. 1 of Bryars).

an inertial sensor configured to generate an inertial signal responsive to body motion of the subject, the inertial signal comprising a plurality of frequency components (the body movement sensor of Hayakawa); 
an optical emitter configured to emit light onto at least some portion of skin of the subject (the optical emitter of Bryars); 
an optical detector configured to detect light scattered from or through the skin of the subject responsive to the light emitted by the optical emitter to generate a first output signal (the optical detector of Bryars); 
at least one processor circuit operatively connected to the inertial sensor and the optical detector, the at least one processor circuit configured to:
determine a power of the inertial signal, said power of the inertial signal encompassing the plurality of frequency components of the inertial signal (steps ST1, ST5, and ST6 in FIG. 5 of Hayakawa);
attenuate motion artifact noise from the first output signal, based on a cadence of the subject determined by a comparison between the determined power of the inertial signal and an inertial power threshold, to generate a second output signal (the filtering suggested by Daly by using the cadence frequency detection of Hayakawa; arriving at step ST8, ST9 (determining cadence) based on steps ST5 and ST6 (comparison of power at 1/3 Fb, 2/3 Fb with a threshold of at least ½ of the level of the reference wave) in FIG. 5 of Hayakawa); and

With respect to claim 19, the combination teaches or suggests that the device is configured to be worn on or proximate a wrist of the subject (FIG. 1 of Bryars).

Claims 10, 12-14, 16, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,042,549 (Amano)(previously cited), in view of Bryars.
Amano teaches the use of an acceleration sensor for the body motion sensor (col. 13, lines 50-67 of Amano) and a photoelectric sensor for the pulse wave sensor 301 (col. 14, lines 1-10 of Amano).  Bryars teaches a suitable pulse wave sensor in the form of an optical detector and emitter (FIGS. 6-7 of Bryars).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the pulse wave sensor of Bryars as the pulse wave sensor of Amano since Amano teaches the use of a photoelectric sensor and Bryars teaches one such sensor and/or it is a simple substitution of one known element for another to obtain predictable results. 
With respect to claim 10, the combination teaches or suggests a device configured to be worn by a subject, the device comprising:
an inertial sensor configured to generate an inertial signal responsive to body motion of the subject, the inertial signal comprising a plurality of frequency components (the body motion sensor of Amano); 
an optical emitter configured to emit light onto at least some portion of skin of the subject (the optical emitter of Bryars); 

at least one processor circuit operatively connected to the inertial sensor and the optical detector, the at least one processor circuit configured to determine a cadence of the subject based on a comparison between a power of the inertial signal and an inertial power threshold (SD1-SD7 of FIG. 7 of Amano); and 
a noise circuit configured to: attenuate motion artifact noise from the first output signal responsive to the determined cadence of the subject to generate a second output signal; and output the second output signal to an output circuit (SD8-SD12 of FIG. 7 of Amano).
With respect to claim 12, the combination teaches or suggests that the at least one processor circuit is further configured to determine a subject activity parameter responsive to input from the subject (col. 6, lines 1-10 of Amano), and wherein the at least one processor circuit determines the cadence of the subject by determining the cadence of the subject responsive to the subject activity parameter (col. 6, lines 1-10 of Amano) and responsive to the inertial signal and the inertial power threshold (SD1-SD7 of FIG. 7 of Amano).
With respect to claim 13, the combination teaches or suggests that the at least one processor circuit determines the cadence of the subject responsive to a comparison between the inertial signal and the inertial power threshold (SD1-SD7 of FIG. 7 of Amano).
With respect to claim 14, the combination teaches or suggests that the device is configured to be worn on or proximate a limb of the subject (FIG. 2 of Amano).

With respect to claim 18, the combination teaches or suggests a device configured to be worn by a subject, the device comprising:
an inertial sensor configured to generate an inertial signal responsive to body motion of the subject, the inertial signal comprising a plurality of frequency components (the body motion sensor of Amano); 
an optical emitter configured to emit light onto at least some portion of skin of the subject (the optical emitter of Bryars); 
an optical detector configured to detect light scattered from or through the skin of the subject responsive to the light emitted by the optical emitter to generate a first output signal (the optical detector of Bryars); 
at least one processor circuit operatively connected to the inertial sensor and the optical detector, the at least one processor circuit configured to:
determine a power of the inertial signal, said power of the inertial signal encompassing the plurality of frequency components of the inertial signal (steps SD1 or SD8 of FIG. 7 of Amano); and 
attenuate motion artifact noise from the first output signal, based on a cadence of the subject determined by a comparison between the determined power of the inertial signal and an inertial power threshold, to generate a second output signal (SD1-SD12 of FIG. 7 of Amano); and
output the second output signal to an output circuit (output the pulse of Amano for subsequent processing; e.g., col. 8 of Amano).
.

Allowable Subject Matter
Claims 1-6 and 8 are allowed.
Claims 7 and 9 will be rejoined once all rejections are overcome.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  With respect to claim 11, the prior art does not teach or suggest the features of “the at least one processor circuit is further configured to: determine at least one frequency threshold for one or more frequency threshold comparisons responsive to a previous cadence of the subject; compare a peak frequency to at least one of the at least one frequency threshold determined for the one or more frequency threshold comparisons, said peak frequency corresponding to a frequency component of the inertial signal having a largest magnitude; and determine the cadence of the subject responsive to the comparison and responsive to the inertial signal and the inertial power threshold” along with the other features of claim 11.

Response to Arguments
The Applicant’s arguments filed 8/6/2021 have been fully considered.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
In view of the claim amendments filed on 8/6/2021, the claim rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn.
Prior art rejections
There are new grounds of claim rejection for claims 10, 12-14, 16, and 18-19 that were necessitated by the claim amendments filed on 8/6/2021.
The Applicant asserts:

    PNG
    media_image1.png
    294
    790
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    803
    media_image2.png
    Greyscale

This argument is not persuasive. The actual passage from page 11 of the Office Action dated 5/13/2021 was:

    PNG
    media_image3.png
    407
    801
    media_image3.png
    Greyscale

The reason why claim 10 was allowable was based, in part, on the recitation of the processor circuit configured to determine a power threshold for the inertial signal.  This feature is missing from currently amended claims 10, 12-14, 16, and 18-19.  The lack of this recitation in claims 10, 12-14, 16, and 18-19 makes the Examiner’s above statement inapplicable to currently pending claims 10, 12-14, 16, and 18-19.  As outlined above, the combination of Bryars, Daly, and Hayakawa and the combination of Amano and Bryars teach or suggest all the features of claims 10, 12-14, 16, and 18-19.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791